FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Registration Record No. 175 Santiago, October 24 th , 2012 Ger. Gen. No. 139 / 2012 Mr. Fernando Coloma C. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda 1449 Santiago, Chile RE: Significant Event To whom it may concern, Pursuant to articles 9 and 10, paragraph 2 of the Securities Market Law (18,045), the provisions of General Norm 30 of the Superintendence, and in compliance with the norms set forth in Chapter XVI of the Chilean Companies Act, as well as the exercise of the powers bestowed upon me, I hereby inform you of the following significant event. At its extraordinary meeting held today, the Enersis Directors’ Committee officially received the report from Claro y Asociados, independent appraisers designated by the aforementioned committee on September 7 th in relation to the Enersis’ proposed capital increase operation. We also inform you that Enersis’ Board of Directors, at its extraordinary meeting held today, formally received the report from IM Trust, independent appraisers designated by the Board on September 5 th in relation to the same operation. In accordance with legal requirements, these reports refer to the conditions of the in progress capital increase operation, to its effects and potential impact on Enersis, and to additional issues subject to evaluation which have been expressly raised by the Board of Directors, the Directors’ Committee, and by its members. As of this date, copies of these reports will be at the shareholders’ disposal at Enersis’ headquarters, located in Santa Rosa 76, Floor 15, Santiago, Chile (Office of Investor Relations and Risks), and on the company’s website at www.enersis.cl. These reports are added to the report of Mr. Eduardo Walker H., which is already in the above-mentioned website. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer cc.: Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago - Bondholders Representative Depósito Central de Valores (Central Securities Depository) Comisión Clasificadora de Riesgos (Risk Classification Commission) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:October 24, 2012
